                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

MICHELLE ROGERS,                         )
                                         )
                      Plaintiff,         )
                                         )
       v.                                )            Case No.: 19-3161
                                         )
DOLGENCORP, LLC,                         )            JURY TRIAL DEMANDED
Serve Registered Agent:                  )
       CSC- Lawyer Incorporating Service )
       221 Bolivar St.                   )
       Jefferson City, Missouri 65101    )
                                         )
                      Defendant.         )

                                          COMPLAINT

       COMES NOW Plaintiff, Michelle Rogers, by and through her attorneys of record, Hall

Ansley, P.C., and for her cause of action against Dolgencorp, LLC, states, alleges and avers to

the Court as follows:

                                           PLAINTIFF

       1.      Plaintiff Michelle Rogers (hereinafter “Plaintiff”) is a person of lawful age

residing in Sparta, Christian County, Missouri.

                                          DEFENDANT

       2.      That at all times herein mentioned, defendant Dolgencorp, LLC (“Doller

General”), was and now is a Kentucky limited liability company, duly organized and existing

under the laws of the State of Kentucky. Defendant Doller General can be served through its

registered agent at the address provided in the caption.




                                                  1

            Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 1 of 8
        3.       At all times relevant herein, Dollar General was engaged in operating a retail store

in Branson, Taney County, Missouri, and upon information and belief, was, at all times

mentioned herein, acting by and through its duly authorized agents and servants and employees.

        4.       At all times relevant, Dollar General was considered an employer under the

FLSA.

                                  VENUE AND JURISDICTION

        5.       This Court has jurisdiction over the subject matter and the parties pursuant to 28

U.S.C. § 1331.

        6.       Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) and because Dollar

General has caused events to occur in the Western District of Missouri, out of which Plaintiff’s

claims arise.

                                   FACTUAL ALLEGATIONS

        7.       Plaintiff was employed by Dollar General as a regional training manager. Prior to

her termination Plaintiff was also taking part in the District Manager Training Program. Plaintiff

typically worked out of a store in Christian County, Missouri.

        8.       As part of the training program, on or about February 12, 2018, Plaintiff was at

store 18700 (in Branson, Taney County, Missouri) investigating electronic base exception

reports (“EBRs”) for District Manager Bill Guffey (“Guffey”). Plaintiff was investigating the

EBRs to determine whether or not the transactions at the store were appropriate and to check for

potential fraud.

        9.       An employee of the Branson store, Regina, told Plaintiff that the employees’

hours were being adjusted to meet payroll. Plaintiff investigated the issue and took pictures from

the computer showing that employee work hours were being manipulated. Plaintiff sent this



                                                  2

             Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 2 of 8
information to Guffey. Plaintiff had a discussion with Guffey over the phone after sending the

information. During the call Plaintiff reported and complained that employee hours were being

manipulated for payroll purposes. For example, Plaintiff reported and complained to Guffey that

one of the employees arrived at 3:00 but her payroll records had been manipulated to reflect a

4:00 arrival.

       10.      After the conversation Plaintiff was not satisfied that Guffey would take any

action in response to the issue she had reported. Plaintiff immediately attempted to contact Tom

Barding (“Barding”) at Regional Loss Prevention. Barding did not answer and Plaintiff left a

detailed message regarding the issue.

       11.      Plaintiff and Guffey had dinner on or about February 28, 2018. Guffey asked

Plaintiff whether she was on “his side” when it came to training store managers in the district.

Plaintiff told Guffey that she would train managers in accord with standard operating procedures

and correct processes.

       12.      On or about March 9, 2018, Guffey came to Plaintiff’s store location and had a

confrontation with Plaintiff as to whether or not he would recommend her for a District Manager

position. Guffey told Plaintiff that if she did not let the wage an hour violations go he would

notify Plaintiff’s supervisors that she would not be a good fit for a District Manager position.

Guffey also told Plaintiff that he believed she was under investigation for training issues.

       13.      On or about March 11, 2018, Plaintiff reached out to the Regional Director, Tod

Boyster (“Boyster”), regarding the encounter on March 9. Boyster instructed Plaintiff to reach

out to a District Manager named Randy Johnson (“Johnson”). On or about March 12, 2018,

Plaintiff reached out to Johnson and told him about the encounter on March 9. Johnson informed

Plaintiff that he would take care of the issue.



                                                  3

          Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 3 of 8
       14.     On or about March 20, 2018, Boyster reached out to Plaintiff to see if the

situation had resolved. Plaintiff informed Boyster that she felt like retaliation was still ongoing.

Boyster told Plaintiff he would be soon setting a time for them to meet.

       15.     On or about April 10, 2018, Guffey requested that Plaintiff undergo a full Loss

Prevention Audit. The surprise audit was conducted by Barding, Guffey, and Plaintiff.

       16.     During the Loss Prevention Audit Plaintiff spoke to Barding about potential wage

and hour violations. This conversation took place on or about April 16, 2018.

       17.     The Loss Prevention Audit of Plaintiff’s store resulted in a score of 87/100 – the

highest score in the Region.

       18.     A 90-day follow up audit was conducted on or about June 1, 2018. Plaintiff

received a score of 91/100 – again, the highest in the Region.

       19.     Between June 2, 2018 and June 9, 2018, Tom Cook (“Cook”), another District

Manager, and Plaintiff covered the District while Guffey was out on vacation. During this time

Plaintiff told Cook about questionable activities involving Guffey—including potential wage and

hour violations.   Plaintiff and Cook traveled to stores with wage and hour violations and

paperwork alterations.

       20.     On or about July 11, 2018, Plaintiff received a call from Boyster about a special

recognition to be awarded to Guffey for being an outstanding District Manager. Plaintiff was

tasked with gathering Store Managers to participate in a conference call and a videotaped

presentation to be conducted at Plaintiff’s store location.

       21.     On or about July 17, 2018, Plaintiff was visited by Regional Director Janie Farris

(“Farris”) regarding the upcoming presentation. Plaintiff and Farris discussed the potential wage




                                                  4

          Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 4 of 8
an hour violations and the retaliation that Plaintiff had encountered since reporting the issue.

Farris (along with Boyster) travelled to various stores to look at the issues Plaintiff had raised.

       22.     On or about July 23, 2018, Plaintiff received a call from Farris. During the call

Plaintiff was informed that Farris and Boyster had found issues with the other stores and that an

investigation would be conducted.

       23.     On or about July 25, 2018, Plaintiff again discussed the issues with Boyster and

Farris. Boyster and Farris told Plaintiff that they were still looking into the report. In contrast to

what Guffey had said on March 9, 2018, Boyster and Farris informed Plaintiff that she was not

under investigation.

       24.     Between August 11, 2018 and August 14, 2018, Plaintiff attended a trip to

Nashville paid for by Dollar General.

       25.     Plaintiff received three awards (for Sales, In Stock, and Overall Satisfaction) on

or about August 23, 2018.

       26.     On or about August 28, 2018, Guffey and Johnson called Plaintiff to the office

and informed her she was being terminated. Guffey told Plaintiff that there was a wage and hour

investigation and that the company had determined that she no longer needed to work for the

company. Plaintiff called and told Farris that she was being terminated for the wage and hour

investigation. Farris told Plaintiff that she was not aware of the termination and instructed

Plaintiff to call human resources. Plaintiff was terminated from her position at the Christian

County, Missouri store.

                               COUNT I – FLSA RETALIATION

       27.     Section 29 U.S.C. § 215(a)(c) makes it unlawful for any person “to discharge or

in any other manner discriminate against an employee because such employee has filed any



                                                  5

          Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 5 of 8
complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

or has testified or is about to testify in any such proceedings, or has served or is about to serve on

an industry committee.”

       28.     The Fair Labor Standards Act defines person as “an individual, partnership,

association, corporation, business trust, legal representative, or any organized group of persons.”

29 U.S.C. §203(a).

       29.     Dollar General is a person pursuant to the Fair Labor Standards Act.

       30.     29 U.S.C. § 203(e) defines an employee as any individual employed by an

employer.

       31.     29 U.S.C. § 203(d) defines an employer as “any person acting directly or

indirectly in the interest of an employer in relation to an employee and includes a public agency,

but does not include any labor organization (other than when acting as an employer) or anyone

acting in the capacity of officer or agent of such labor organization.”

       32.     At all times relevant Plaintiff was an employee of Dollar General as defined by

the Fair Labor Standards Act (29 U.S.C. § 201, et seq.).

       33.     The Fair Labor Standards Act requires employers to pay each non-exempt

employee for all hours worked during a work week. 29 U.S.C. § 206.

       34.     29 CFR Part 516 of the Code of Federal Regulations requires employers to keep

accurate records of the time worked by a non-exempt employee on behalf of said employer.

       35.     As described above, Plaintiff made informal complaints relating to the shaving

and shifting of employee time in violation of the Fair Labor Standards Act. Plaintiff also made

informal complaints regarding the alteration of non-exempt employee time records related to the

hours worked by each employee.



                                                  6

            Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 6 of 8
       36.     Dollar General understood that Plaintiff was making complaints regarding

potential wage and hour violations in that such wage and hour violations were repeatedly

referenced with members of management and Plaintiff was told she was being terminated due to

the ongoing wage and hour investigation.

       37.     Dollar General took adverse action against Plaintiff in terminating her

employment.

       38.     A causal nexus exists between Plaintiff’s protected activities and the adverse

action taken by Dollar General against Plaintiff’s employment.

       39.     As a direct and proximate result of Dollar General’s termination of Plaintiff,

Plaintiff has suffered lost wages and benefits which she would have received had she remained

employed.

       40.     As a direct and proximate result of Dollar General’s actions, Plaintiff has suffered

emotional distress and mental anguish.

       41.     Defendant’s conduct was outrageous because of Dollar General’s evil motive or

reckless indifference toward the rights of Plaintiff, and is such that an award of punitive damages

is warranted to deter and punish Dollar General from such conduct.

       42.     Plaintiff is entitled to liquated damages pursuant to 29 U.S.C. § 216(b).

       43.     Plaintiff is entitled to equitable relief including reinstatement pursuant 29 U.S.C.

§ 216(b).

       44.     Plaintiff is entitled to a reasonable attorney fee as well as the costs of this action

pursuant to 29 U.S.C. § 216(b).




                                                 7

            Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 7 of 8
       WHEREFORE, Plaintiff respectfully prays for judgment against Defendant and asks the

Court to:

               A.     Issue an order awarding Plaintiff back pay, front pay, and any other

       appropriate relief necessary to make Plaintiff whole and to compensate Plaintiff for the

       legal violations described above;

               B.     Award Plaintiff damages for the mental and emotional distress suffered on

       account of Dollar General’s actions;

               C.     Award Plaintiff punitive damages to deter and punish Dollar General for

       its evil motive and reckless indifference to Plaintiff’s federally protected rights;

               D.     Award Plaintiff liquidated damages;

               E.     Award Plaintiff attorney fees and costs of this action; and

               F.     Award Plaintiff such other legal and equitable relief as this court deems

       just and proper, including, but not limited to, reinstatement to her former position.

                                              HALL ANSLEY,
                                              A Professional Corporation

                                      By: /s/ Timothy A. Ricker
                                             BENJAMIN A. STRINGER
                                             Missouri Bar Number 50415
                                             TIMOTHY A. RICKER
                                             Missouri Bar Number 62050

                                      3275 East Ridgeview
                                      Springfield, Missouri 65808
                                      Telephone:     417/890-8700
                                      Facsimile:     417/890-8855
                                      Email: bstringer@hallansley.com
                                      Email: tricker@hallansley.com

                                        Attorneys for Plaintiff




                                                 8

            Case 6:19-cv-03161-LMC Document 1 Filed 05/03/19 Page 8 of 8
